DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 03/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-41, 43-48 and 50-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rancien (US 2009/0074231).
Regarding claims 33 and 46, Rancien teaches a data processing apparatus (fig. 8) comprising one or more processors (105), the data processing apparatus being configured to perform a method of determining authentication data for authenticating an object ([0211]) comprising a plurality of randomly distributed identification elements (3, [0214] and [0221]) which are detectable when electromagnetic radiation is incident thereon ([0227] and [0241]), the method comprising: obtaining image data relating to more than one of the identification elements of the object ([0236]); processing the image data to determine outline data relating to outline of more than one of the identification elements to which the image data relates ([0237], [0242]-[0245]); determining the 
Regarding claim 34, Rancien further teaches wherein the more than one identification elements to which the outline data relates are elongate (elongate 3, fig. 1).
Regarding claim 35, Rancien further teaches wherein the object comprises a label (tag) comprising the more than one identification elements to which the outline data relates ([0211]).
Regarding claim 36, Rancien further teaches wherein the more than one identification elements to which the outline data relates are embedded identification elements (figs. 1-3 and 5).
Regarding claim 37, Rancien further teaches wherein the more than one identification elements to which the outline data relates are printed one or affixed to or etched on the object or provided in a coating applied to the object ([0263] and [0278]).
Regarding claim 38, Rancien further teaches wherein the more than one identification elements to which the outline data relates comprise one or more reflective, transparent, electromagnetic radiation absorbent or luminescent identification elements ([0049] and [0062]).
Regarding claim 39, Rancien further teaches wherein the more than one identification elements to which the outline data relates comprise one or more particles, flakes, foils, threads or fibres ([0069]).

Regarding claims 41 and 47, Rancien further teaches wherein the more than one identification elements to which the outline data relates are optically detectable when electromagnetic radiation is incident thereon ([0227] and [0241]).
Regarding claim 43, Rancien further teaches wherein the object comprises a reference marker, and wherein the outline data relates to more than one identification elements provided at a portion of the object identified with reference to the reference marker (reference point, [0109] and [0316]).
Regarding claim 44, Rancien further teaches wherein the reference marker is not rotationally symmetric ([0316]).
Regarding claim 45, Rancien further teaches wherein the outline to which the outline data relates comprise single pixel outlines (51, fig. 7).
Regarding claim 48, Rancien further teaches generating or updating an authentication data store comprising authentication data for authenticating an object ([0211]) comprising a plurality of randomly distributed identification element ([0221]) which are detectable when electromagnetic radiation is incident thereon ([0241]), the method comprising: determining authentication data for authenticating an object by the method of claim 46; and storing the authentication data in the authentication data store ([0248]).

Regarding claim 51, Rancien further teaches authenticating the object by comparing the authentication data to predetermined authentication data from an authentication data store (fig. 9, step 122, [0247] and [0248]). 
Regarding claim 52, Rancien further teaches authenticating the object by: transmitting the authentication data for comparison with predetermined authentication data from an authentication data store; and receiving authentication result data relating to the authentication of the object, the authentication result data depending on a comparison between the transmitted authentication data and the predetermined authentication data from the authentication data store (figs. 9, 10, steps 122-124, [0247], [0248] and [0251]-[0257]).
Regarding claim 53, Rancien further teaches a data processing apparatus comprising one or more processors, the data processing apparatus being configured to perform a method of claim 46 (figs. 8 and 10).
Regarding claim 54, Rancien further teaches a non-transitory computer readable medium comprising computer readable code which when executed on data processing apparatus causes the data processing apparatus to perform the method according to claim 46 (figs. 8 and 10).

Regarding claim 56, Rancien further teaches a computer implemented method comprising the method of claim 46 implemented by a computer (figs. 8 and 10).
Regarding claim 57, Rancien further teaches a device comprising the data processing apparatus according to claim 33 (figs. 8 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al. (US 2005/0100204, art of record).
Regarding claim 42, Rancien teaches all subject matter claimed as applied above.  Rancien further teaches the more than one identification elements to which the outline data related are optically detectable by specific electromagnetic radiation ([0013], [0049], [0062] and [0241]) but silent to a wavelength in the range 380nm to 700nm.
However, Afzal teaches identification elements are optically detectable by electromagnetic radiation having a wavelength range 380nm to 700nm (fig. 3).
In view of Afzal’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rancien by incorporating the teaching as taught by Afzal in order to arrive at the claimed invention. 
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rancien.
Regarding claim 49, Rancien teaches all subject matter claimed as applied above but fails to further teach obtaining further image data relating to one or more identification elements of a further object and further limitations as claimed.  However, it .
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the rejection(s) of claim(s) 33-57 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rancien and Afzal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Bray (US 2011/0049865) and Lau et al. (US 10,664,730) are cited because they are related to document processing apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887